Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
St. Anthony’s Nursing and Rehabilitation Center,
(CCN: 14-5387),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-203
Decision No. CR4690

Date: August 29, 2016

DECISION

I enter summary judgment in favor of the Centers for Medicare & Medicaid
Services (CMS) and against Petitioner, St. Anthony’s Nursing and Rehabilitation
Center. I sustain the imposition of civil money penalties against Petitioner of $750
per day for each day that runs from October 2, 2015 through November 18, 2015.

I. Background

Petitioner requested a hearing to challenge CMS’s determination. The case was
assigned originally to another administrative law judge and then transferred to me.
CMS moved for summary judgment. With its motion it filed a brief plus proposed
exhibits, which it identified as CMS Ex. 1-CMS Ex. 29. Petitioner filed a brief in
opposition to CMS’s motion plus proposed exhibits, which it identified as P. Ex.
1-P. Ex. 10. I receive all of the parties’ exhibits into the record for purposes of
deciding the motion for summary judgment.
II. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues in this case are whether undisputed material facts establish that
Petitioner failed to comply substantially with Medicare participation requirements
and whether CMS’s remedy determination is reasonable.

B. Findings of Fact and Conclusions of Law

CMS alleges that Petitioner failed to comply substantially with two Medicare
conditions of participation. First, CMS asserts that Petitioner failed to comply
with the requirements of 42 C.F.R. § 483.25. This section requires, among other
things, that a skilled nursing facility must provide each of its residents with the
necessary care and services to attain or maintain the highest practicable physical,
mental, and psychosocial well-being in accordance with that resident’s
comprehensive assessment and plan of care.

Second, CMS contends that Petitioner did not comply substantially with the
requirements of 42 C.F.R. § 483.60(b). In relevant part this regulation requires a
skilled nursing facility to employ a pharmacist who establishes a system of receipt
and disposition of all controlled drugs in sufficient detail to enable an accurate
reconciliation of the drugs. The pharmacist must also determine that drug records
are in order and that an account of all controlled drugs is maintained and
periodically reconciled.

CMS alleges that Petitioner failed to comply with the requirements of 42 C.F.R.
§ 483.25 in that it failed to provide incontinence care to a resident (R3) in
accordance with that resident’s comprehensive assessment and plan of care. The
undisputed material facts unequivocally support CMS’s contentions.

As a matter of law, a facility’s failure to follow a resident’s plan of care in
providing care to that resident is, on its face, substantial noncompliance with the
requirements of 42 C.F.R. § 483.25. Life Care Ctr. of Bardstown, DAB No. 2479
(2012) and decisions cited therein; Spring Meadows Health Care Ctr., DAB No.
1966, at 17 (2005). The first question that I consider in evaluating CMS’s
allegations is whether Petitioner adhered to the plan of care that it developed for
R3. I find that it did not.

The resident had a brief stay — from September 15 through September 23, 2015 —
at Petitioner’s facility. R3 was highly dependent on nursing staff to take care of
even the most basic of his daily needs. He was an elderly, extremely debilitated
individual whose illnesses and impairments included advanced dementia, chronic
kidney disease, peripheral neuropathy, dysphagia, and odynophagia (painful
swallowing). CMS Ex. 13 at 1. He was non-ambulatory and disoriented, with
poor/impaired memory and attention span, and had difficulty making choices.
CMS Ex. 18 at 6, 12-14.

Petitioner’s staff assessed R3 on admission to the facility. The staff noted that the
resident had a history of urinary tract infections and found him to be bladder
incontinent, needing assistance to reach the bathroom, and to manage his clothing.
CMS Ex. 18 at 9. Staff assessed him as only being sometimes aware of his
toileting needs and found him to be confused and needing physical assistance with
his toileting needs. Jd. The staff found the resident to be an appropriate candidate
for being put on a toileting schedule with timed voiding. Id.

The staff prepared an interim plan of care for R3 on September 15, 2015, that,
among other things, addressed the resident’s obvious incontinence issues. The
plan required that the resident receive timed toileting every two hours and as
needed and required also that he be checked for incontinence every two hours and
as needed. CMS Ex. 16 at 1. Also, on September 15, the staff received an order
from the resident’s treating physician, transmitted by telephone, that authorized
the resident to receive straight catheterization as needed. The order specifically
referred to urine retention as a problem that might justify catheterization. CMS
Ex. 15 at 3, 8.

Therefore, the undisputed facts of this case establish that Petitioner’s staff had
specific and clearly defined duties concerning R3’s incontinence and urinary
retention issues. The staff was obligated to check resident at least once every two
hours and they were required to toilet him at least every two hours pursuant to a
schedule. They were also under a doctor’s orders to assure that the resident did
not retain urine and to catheterize him as necessary.

The undisputed facts show that Petitioner’s staff failed to perform these duties.
The staff assessed the resident’s urinary tract issues sporadically at best during the
nine days that the resident was at Petitioner’s facility. On September 16 and 17
nursing notes show that the resident was continent of bowel and bladder. Another
note, on September 22, 2015, made reference to the resident wearing an
incontinence brief. CMS Ex. 17 at 2-3. There is one more note on September 20
in which a nurse observed that the resident had not urinated during her entire
eight-hour shift. /d. at 3. The nurse requested that the resident be monitored
during the next shift. However, there is nothing in Petitioner’s records showing
follow-up monitoring or assessments of the resident’s possible urine retention.
There is also nothing in the facility’s records showing that staff routinely assisted
R3 with timed voiding or that it checked him for incontinence at two-hour
intervals. Nor is there anything in the records showing that the staff ever
evaluated the resident for possible catheterization.

The plan of care for R3 specifically called for checking the resident for
incontinence at two-hour intervals and also for timed voiding every two hours.
The staff’s failure to document that it was providing these services to R3 is a clear
violation of the resident’s plan of care. The staff’s failure to evaluate R3 for
possible catheterization after the resident was reported not to have passed any
urine during an entire nursing shift contravened the resident’s physician’s order.
These violations of the plan of care and a physician’s order are on their face
noncompliance with 42 C.F.R. § 483.25.

But, more than that, they are omissions that put the resident at risk. That is the
second basis for me to find noncompliance with the requirements of 42 C.F.R.

§ 483.25, because in this case the undisputed material facts establish that
Petitioner’s omissions in providing care caused harm to R3. On September 23,
2015, R3 was transferred to another skilled nursing facility whose staff assessed
the resident. The staff found the resident to be in pain with an extremely distended
abdomen. CMS Ex. 10 at 9. That staff transferred the resident to an emergency
room where he was found to be suffering from acute urinary retention. Acute
urinary retention is a potentially life-threatening condition consisting of inability
to urinate despite having a full bladder. National Kidney and Urologic Diseases
Information Clearinghouse, Urinary Retention,
https://www.niddk.nih.gov/health-information/health-topics/urologic-
disease/urinary-retention/Documents/UrinaryRetention_508.pdf.

In excess of 2000 ml of urine was withdrawn from the resident at the emergency
room. CMS Ex. 10 at 1. That is equivalent to the amount of urine a person would
produce in a period ranging from one to three days. Medline Plus, Urine 24-hour
volume, https://www.nlm.nih.gov/medlineplus/ency/article/003425.htm (last
visited Aug. 24, 2016). The resident was suffering from acute renal failure, the
consequence of his urine retention. Jd.

The only reasonable inference that I can draw from the undisputed facts pertaining
to R3’s condition as of his transfer is that he had retained a massive quantity of
urine as a consequence of Petitioner’s staff’s failure to assess and treat the resident
for urinary retention, in contravention of the resident’s physician’s order. There is
no other possible explanation for the fact that the resident was found to be
retaining so much urine at the time of his transfer to another facility. That is
plainly a violation of the quality of care requirement of 42 C.F.R. § 483.25.
Alexandria Place, DAB No. 2245 (2009).

Petitioner offers several contentions and arguments intended to rebut CMS’s case
for summary judgment. I find these to be without merit. Petitioner argues first,
that its staff’s assessment of R3 and its plan of care for that resident did not require
the staff to monitor strictly the resident’s fluid intake and voiding because there is
nothing in the care plan that explicitly requires the staff to do so. Petitioner’s pre-
hearing brief at 4. That may be so, but the argument is a red herring. Petitioner’s
deficiencies do not consist of the staffs failure monitor the resident’s fluid intake
and voiding, but of the staff’s failure to comply with the plan of care’s explicit
requirement that the resident be toileted at two-hour intervals, and its failure to
comply with a doctor’s order to monitor the resident for signs of urinary retention
and to catheterize the resident as may have been necessary.

Second, Petitioner contends that there was no valid order for catheterization of R3
on an as needed basis during most of his stay at Petitioner’s facility, arguing that a
draft order for catheterization was not signed by the resident’s physician until
September 21, 2015. Petitioner’s pre-hearing brief at 4-5. That assertion begs the
question. There was a verbal order for catheterization issued on September 15 and
Petitioner’s staff recorded that order in their notes. CMS Ex. 15 at 3, 8.
Petitioner’s staff was authorized by a physician to catheterize R3 as needed during
his entire stay at Petitioner’s facility. And, of course, that order implicitly required
the staff to monitor the resident for signs of urinary retention.

Petitioner argues that this order merely reflects a nurse’s misunderstanding of
what the physician intended and was not the physician’s actual order. But, that
order — however it was generated — was plainly recorded in Petitioner’s staff notes.
The staff was obligated to follow that order or to at the least verify it. They did
neither.

Petitioner argues also that there is nothing in the resident’s record that suggests
that he ever needed to be catheterized during his stay. Petitioner’s pre-hearing
brief at 5. That is completely belied by the undisputed facts. First, and as I have
discussed, during at least one nursing shift, the resident failed to produce any
urine. That should have been a signal to the staff to consider catheterizing him
and yet, staff did nothing. CMS Ex. 10 at 3; CMS Ex. 17 at 2. Indeed,
Petitioner’s own director of nursing conceded that catheterization should have
been considered. CMS Ex. 10 at 3; CMS Ex. 17 at 12. Second, the resident
arrived at his new facility on September 23, 2015 with his abdomen swollen with
retained urine. The only reasonable inference that I can draw from that fact is that
the resident had been retaining urine for a prolonged period prior to his transfer.
Had the staff monitored the resident for urinary retention it should have observed
the resident’s condition. The only reasonable inference that I can draw from the
resident’s condition as of his transfer is that the staff did not monitor him.

Petitioner argues that its staff documented residents’ care “by exception,”
meaning, apparently, that the staff made no notations unless problems were
identified. Petitioner’s pre-hearing brief at 5-6. From that, Petitioner contends
that R3 must not have had problems during his stay because his record has few
notations.

That is obviously a self-serving argument. In evaluating a motion for summary
judgment I am obligated to assume that all facts alleged by a party are true and I
also required to give that party the benefit of all reasonable inferences that one
may draw from its alleged facts. But, that obligation does not impose on me the
duty to make flights of fancy. I am under no requirement to draw inferences that
are so far-fetched as to be completely unrealistic.

The undisputed facts establish this: the resident’s record is virtually devoid of
evidence showing that Petitioner’s staff provided him with the incontinence care
directed by the plan of care; there is nothing in his record showing that the staff
monitored him for urinary retention even in the face of evidence showing that a
nurse was concerned that he was retaining urine; and at the time of his transfer the
resident was found to be retaining a massive quantity of urine, with a distended
abdomen and in acute renal failure. Against these undisputed facts Petitioner
asserts that I should draw an inference that its staff provided all prescribed care
because they never recorded anything showing that they either did or did not
provide such care. That is a suggested inference that borders on fantasy and I
decline to draw it here.

Furthermore, it would be impossible to carry out the requirements of R3’s plan of
care if Petitioner’s staff did not faithfully chart the care that they gave to him. The
plan of care required documentation of interventions even if Petitioner’s general
policy was to document by exception. That is because the plan required that care
be delivered pursuant to a timed routine and it would have been impossible to
carry out that routine according to the plan without recording when care was
delivered.

How would anyone know whether the resident was checked for incontinence and
toileted at two-hour intervals if staff didn’t record their interventions? How would
a nurse at the beginning of a shift know whether the resident received the required
care in the previous shift if there was no record of him having received that care?
How would staff know when to toilet the resident next if no record were made of
the previous intervention? Documenting by exception — if that’s what Petitioner’s
staff did — clearly put the resident at peril because no one on staff would ever
know when previous interventions occurred or if someone simply forgot to
provide care.
I would be inclined to find Petitioner’s assertion that it charts “by exception” to be
utterly incredible were I to hold a hearing on the record. I make no such finding
here. Rather, my conclusion is that if the staff charts “by exception” they surely
missed overwhelming evidence showing that the resident was retaining massive
amounts of urine during his stay, so much so that he needed to be treated for urine
retention at a hospital immediately after his discharge from Petitioner’s facility.
Furthermore, the staff clearly missed signs of a serious problem when they failed
to react to the resident’s nonproduction of urine over an eight hour nursing shift.
Even Petitioner’s director of nursing admitted that. CMS Ex. 10 at 3; CMS Ex. 17
at 12.

Petitioner argues also its staff recorded no problems with R3 just prior to his
transfer. Petitioner’s pre-hearing brief at 7. From that argument it suggests that I
could infer that any problems that the resident had with urinary retention occurred
after he left Petitioner’s facility. But, that is not a reasonable inference. First,
there is nothing in the record to show that Petitioner’s staff actually checked R3
for urinary retention prior to his departure. Furthermore, upon his arrival at his
new facility, the resident was found to have retained a massive amount of urine,
more than 2 liters, in fact. That is up to as much as a three-days’ production of
urine. Given that, it is simply not reasonable to infer that the resident’s urinary
retention was a post-discharge development.

Finally, Petitioner contends that there was a gap of several hours between R3’s
transfer from its facility and his arrival at an emergency room for treatment of
urinary retention. From this, it asserts that it is speculative to conclude that the
resident was retaining urine as of his discharge from Petitioner’s facility, because
unknown intervening events could be the cause of his urinary retention. I find that
not to be a reasonable assumption. The quantity of urine retained by R3 was
massive — a quantity that consisted of up to three days’ production of urine — and
that cannot be explained by unknown intervening events. The only reasonable
inference that I can draw is that the resident retained urine while still at
Petitioner’s facility.

CMS predicates its assertion that Petitioner failed to comply substantially with the
requirements of 42 C.F.R. § 483.60(b) on allegedly undisputed facts showing that
Petitioner failed to comply with its own policy governing destruction of unused
controlled substances.

Petitioner has a policy covering destruction of unused controlled substances.
There must be two witnesses present when controlled substances are destroyed, in
order to assure that these drugs are not diverted. CMS Ex. 29, § 16. The
medication must be crushed and placed into a sharps container where it is mixed
with cat litter. CMS Ex. 25 at 1. Two licensed nurses must sign any record of
medication disposal. Id.

CMS asserts that on September 6, 2015, a nurse consultant asked a licensed
practical nurse to assist her in destroying some controlled substances. CMS Ex.
23 at 3. In the course of that activity, the nurse consultant asked the licensed
practical nurse to sign several controlled substance disposal account sheets, which
attested that a variety of controlled substances had been destroyed. CMS Ex. 26;
CMS Ex. 29, § 18. The licensed practical nurse did so, but in fact, she had not
witnessed the destruction of the medications listed on the account sheets. CMS
Ex. 29, § 18. In fact, only a small quantity of liquid Ativan was destroyed on
September 6. CMS Ex. 23 at 3.

These facts plainly establish noncompliance with the requirements of 42 C.F.R.
§ 483.60(b). The regulation requires a facility to have and to utilize a pharmacist-
designed plan for destruction of drugs. Here, Petitioner had a plan but it did not
follow it.

Petitioner concedes the facts alleged by CMS. Petitioner’s pre-hearing brief at 10.
However, it asserts that nothing that its staff did on September 6, 2015
contravened regulatory requirements. It argues that CMS does not allege that
Petitioner failed to employ the services of a pharmacist, failed to label drugs
correctly, or failed to store drugs correctly. /d. It argues, effectively, that
employing a pharmacist, labeling drugs, and storing them are all that is covered by
the regulation.

However, that argument avoids the explicit language of 42 C.F.R. § 483.60(b).
The regulation expressly requires a facility to have a system of records for receipt
and disposition of controlled substances. That language implicitly requires a
facility to implement any system that it develops. Otherwise the regulation’s
requirement would be meaningless.

Here, Petitioner failed to implement its own policy governing destruction of
controlled substances. Petitioner admits that. That is sufficient to establish
noncompliance with the regulation’s requirements.

Petitioner argues that, if it was noncompliant with regulatory requirements, I
should lower CMS’s scope and severity findings. I have no authority to do that.
See 42 C.F.R. § 498.3(b)(14).

I find to be reasonable CMS’s determination to impose civil money penalties of
$750 for each day of a period that began on October 2, 2015 and that ran through
November 18, 2015. Petitioner has challenged the daily amount of these penalties
but has not asserted that, if it was deficient it attained compliance on dates that are
earlier than those found by CMS. Consequently, there is no dispute as to the
duration of remedies.

As to amount, I find that penalties of $750 per day are entirely consistent with the
severity of Petitioner’s noncompliance and I uphold them for that reason. CMS
may impose penalties in a range of from $50 to $3000 per day to remedy
deficiencies that do not cause immediate jeopardy for residents, as is the case with
the deficiencies here. 42 C.F.R. § 488.438(a)(1)(ii). Daily penalties of $750 are
actually quite modest, comprising only 25 percent of the maximum amount that
CMS may impose for non-immediate jeopardy level noncompliance.

In determining penalty amount I may consider factors that include: the
seriousness of a facility’s noncompliance; its compliance history; its culpability;
and its financial condition. 42 C.F.R. §§ 488.438(f)(1)-(4), 488.404 (incorporated
by reference into 42 C.F.R. § 488.438(f)(3)). It is unnecessary that every factor be
present in a given case in order to justify a penalty amount.

The seriousness of Petitioner’s noncompliance, based on undisputed facts, is
sufficient to justify the modest penalties of $750 per day. I have found that
Petitioner’s noncompliance caused harm to R3. Not only was this helpless
individual in pain when he was discharged from Petitioner’s facility, but his
urinary retention — a potentially dangerous condition — had caused him to suffer
acute renal failure. That is more than enough to support the penalty amount.

Petitioner does not assert that it lacks the wherewithal to pay the penalties. It
contends, however, that its noncompliance (if it occurred) is of insufficient gravity
to justify the penalty amount. I disagree, for the reasons I have stated. It also
argues that it does not have a compliance history that would support penalties of
this magnitude. However, the undisputed facts show that Petitioner has a history
of noncompliance found at a survey that occurred also in 2015. CMS Ex. 4 at 1.
Finally, Petitioner asserts that there is no evidence showing that its staff was
culpable for its noncompliance.

I find it unnecessary to address the issues of compliance history and culpability in
order to affirm the penalty determination. As I have stated, the seriousness of
Petitioner’s noncompliance is sufficient to sustain the penalty amount.

/s/
Steven T. Kessel
Administrative Law Judge

